DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/11/2021. The amendments filed on 01/11/2021 have been entered. Accordingly, claims 1-2, 7-12, 19-20, 23-25 remain pending, claims 19 and 25 have been amended.
Newly submitted claims 26-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they recite subject matter from the invention unelected without traverse in applicant’s reply on 01/06/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bozung et al. (US20130060278, hereafter “Bozung”, as cited in the applicant’s IDS), in view of Rasche et al. (US20010034480, hereafter “Rasche”).
Regarding claim 1, Bozung teaches a surgical instrument assembly comprising:
a processor (item 112 in FIG. 1);
a surgical instrument configured to operate on an anatomical structure (item 202 on FIG.press base 1), the surgical instrument including a cutting tip (instrument 202 cutting tip 204 in FIG. 1) configured to remove anatomical material from a target location of the anatomical structure (see [0134-0135] regarding a drill bit to remove anatomical material);

a memory in communication with the processor (see [0143] for the computer having a processing unit memory and storage), the memory having stored therein instructions that (see [0144] with the computer/processor loaded with software), upon execution by the processor, cause the surgical instrument assembly to receive the fluoroscopic data in real-time from the imaging device (and see [0148] and [0152] for real-time data transfer and display of fluoroscopic images),
wherein the display is configured to display a position of the cutting tip relative to the target location on the fluoroscopic data of the anatomical structure (see FIG. 1A see display of the relative distance from the working boundary and the constraint boundary that is a function in part of the geometry of the cutting accessory [cutting tip] 204), and the display is further configured to provide (see [0152] for the display showing the virtual representation and the cutting accessory 202 alignment on intraoperative image from a X-ray) a predetermined (see [0152] the visual indication of the alignment predetermination is based on the direction of the X-ray) visual indication when the surgical instrument is aligned (see [0436-0437] for the alignment of the marker of the cutting instrument on the display as seen in FIGS. 107-111) with a direction of X-ray from of the imaging device to an X-ray receiver of the imaging device (see FIG. 1 for the direction of the X-ray transmission and reception), but does not explicitly disclose a direction of 
However, in the same field of endeavor, Rasche teaches a direction of X-ray travel from an X-ray transmitter of the imaging device to an X-ray receiver of the imaging device (see [0019] where the cone-shaped X-Ray beam emanates from the x-ray source which is arranged at a face of the fluoroscopic imaging system to produce digital projection images and [0031] where the fluoroscopy direction can be rotated about an axis).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the instrument taught by Bozung with the direction of X-ray travel from an X-ray transmitter of the imaging device to an X-ray receiver of the imaging device taught by Rasche to in order to produce a 2-dimensional projection image from the geometrical data of an object while taking into account camera model and compares the projection images with a radiological he acquired image data ([0026] of Rasche).
Regarding claim 2, Bozung, in view of Rasche, substantially discloses all the limitations of the claimed invention, specifically, Bozung discloses wherein the surgical instrument comprises a proximal end (see item 202 on FIG. 2) and a working end opposite the proximal end (see item 204 on FIG. 1), wherein the working end is configured to operate on the anatomical structure (see [0133] where the distal end tip 204 is away from the practitioner holding the instrument and towards a tissue [anatomical structure] to where the instrument is applied), and the display is positioned so as to provide a line of sight to both the working end and the display from a location proximal of the surgical instrument (see FIG. 2 for the direction and a line of sight) same.

Regarding claim 9, Bozung, in view of Rasche, substantially discloses all the limitations of the claimed invention, specifically, Bozung discloses wherein the imaging device is further in communication with an imaging device display separate from the display that is coupled to the surgical instrument (“visual feedback is provided to surgeon by a display located on the instrument 200 and separately wired to the instrument controller 120 with data connection 1002 to transmit and receive data to and from the instrument controller 120” [0271]), and the fluoroscopic data (see [0152] for fluoroscopic data) in the rotated orientation are rotated as compared to fluoroscopic data displayed on the imaging device display (see 1416 on FIGS. 107-109]).
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bozung, in view of Rasche, as applied to claim 1 above, further in view of Inkpen et al. (US20140148808, hereafter “Inkpen”, as cited in the applicant’s IDS).

However, in the same field of endeavor, Inkpen teaches the memory having further stored therein instructions that, upon execution by the processor (see [0141-0145] where data is included or excluded, or corrected that is altered by interference or measurement errors, based on if the comparison to threshold values for the data), cause the surgical instrument assembly to display an indication of error on the display when a quality of a communication link between the imaging device and the surgical instrument assembly is below a predetermined threshold (“a control communication link to the tool, to reduce or shut off power to the drill to prevent inadvertent damage to underlying structures or to generate some other indication (for example visual, auditory or tactile) to alert the user to this event [display of indication of error]” [0304] and “At step 562 a distance parameter Dtip is calculated as the normal distance 412 from the drill tip 402 to drill axis 5. At step 564 if distance 412 is less than a selected maximum Dtipmax, the systems activates a position indicator such as tip indicator 394 at step 566… If distance 414 is less than Dholemax the state of tip indicator 394 is checked at step 572 and if tip indicator 394 is still active, angle indicator 396 is activated, and acceptable alignment is indicated by both tip indicator 394 and angle indicator 396 being simultaneously activated” [0347]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the instrument assembly disclosed by Bozung and Rasche 
Regarding claim 10, Bozung, in view of Rasche, substantially discloses all limitations the claimed invention, specifically, Bozung discloses wherein the surgical instrument is a drill having a drill bit (“where the cutting accessory 202 rotates, e.g., a bur, a drill bit” [0135]), and the surgical instrument assembly further comprises an alignment tool that is attached to the surgical instrument (see item 114 on FIG. 1), but does not explicitly disclose the alignment tool is configured to register with a surface of the medical imaging device that has a predetermined orientation so as to align the drill bit with a direction of X-ray travel from an X-ray transmitter of the imaging device to an X-ray receiver of the imaging device.
However, in the same field of endeavor, Inkpen teaches the alignment tool is configured to register with a surface of the medical imaging device that has a predetermined orientation so as to align the drill bit with a direction of X-ray travel from an X-ray transmitter of the imaging device to an X-ray receiver of the imaging device (“the registration tool has a sliding fit over a drill bit such that when installed on the drill bit the tip portion has an axis coincident with the longitudinal axis of the drill bit, the target feature is a cylindrical hole having a diameter within a predetermined range and a centerline of the cylinder, and the tip portion is adapted to closely fit the hole such that when the tip portion is installed in the hole the tip portion axis and target hole 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the instrument assembly of Bozung and Rasche with the alignment tool is configured to register with a surface of the medical imaging device that has a predetermined orientation so as to align the drill bit with a direction of X-ray travel from an X-ray transmitter of the imaging device to an X-ray receiver of the imaging device as taught by Inkpen in order to provide the tool to be sequentially aligned so that the estimated depth of drilling can be accurately reported back to the user ([0306] of Inkpen).
Regarding claim 11, Bozung, in view of Rasche and Inkpen, substantially discloses all the limitations the claimed invention, specifically, Inkpen discloses wherein the alignment tool (see registration tool in 470 FIGS. f-h), and specifically, Stanton teaches the alignment tool defines a flat surface (see round flat and of 201 and 107, 105 in FIGS. 2C-2G) configured to abut the surface of the medical imaging device (see assembly 100 and FIG. 3) when the drill bit is aligned with the direction of X-ray travel (see [0039] where imaging device has an x-ray source that may be rotated around a bore or an x-ray fluoroscopic imaging source where the imaging device is moved over the patient and see [0052] where the trajectory of the tool is defined based off of the x-ray fluoroscopic images so that the central axis of the tool holder portion of the effector is aligned with the trajectory to intersect the target location), and the flat surface defines a plane such that 
Regarding claim 12, Bozung, in view of Rasche, substantially discloses all limitations the claimed invention, specifically, Bozung discloses wherein the memory has further instructions stored therein that, upon execution by the processor, cause the surgical instrument assembly to receive the fluoroscopic data from the imaging device (see [0152]), but does not explicitly disclose via a wireless communications channel. 
However, in the same field of endeavor, Inkpen teaches a wireless communications channel (see wireless communication link 604 in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the instrument assembly disclosed by Bozung and Rasche with the wireless communication channel taught by Inkpen in order to provide the wireless transfer of transmission signals with the navigation system ([0241] of Inkpen).
Claims 19-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche, in view of Inkpen, further in view of in view of Stanton et al. (US20180014890, hereafter “Stanton”).
Regarding claim 19, Rasche discloses a method comprising the steps of:
receiving, via a wireless communications channel, a plurality of fluoroscopic images generated by a medical imaging device that is configured to transmit X-Rays in a direction X-Ray travel (see [0019] plurality of digital projection images are produced by a device that irradiates a patient with a cone-shaped X-Ray beam emanating from the X-Ray source of the device); but 
However, in the same field of endeavor, Inkpen discloses displaying, by the display, an orientation image that includes a static region and a movable indicator that is representative of an orientation of the cutting instrument; 
receiving, via a wireless communications channel (“information including software and/or data may be kept centrally or distributed. Such information may be exchanged between different functional units by way of a communications network, such as…wireless data links” [0434]); 
displaying, by a display attached to a surgical instrument having a cutting instrument (see item 6 in FIGS. 10-14);
displaying, by the display, an orientation image that includes a static region and a movable indicator that is representative of an orientation of the cutting instrument (see [0307] where the drill tip is static see trace 57 as the movement indicator representing the movement and orientation of the cutting instrument, corresponds to 388 in FIGS.  18-18a);
as the orientation of the cutting instrument moves away (“Heading 139 is defined as positive as the field generator is rotated about drill axis 5 in the direction of arrow 140. Heading 139 is expressed as an angle greater than or equal to zero degrees and less than three hundred and sixty degrees” [0289]) from a zero value (“the solid outline of field generator 7 shown is the 
when the cutting instrument is oriented in accordance with the zero value (“an axis of the tool and a point on that axis have the same position and orientation relative to the field generator each time the unit is attached” [0061]), positioning the moveable indicator within a predetermined boundary (“Field generator coordinate system 130 is predetermined at field generator manufacture, is fixed in all six degrees of freedom relative to the structure of field generator 7, and is the coordinate system in which the navigation system reports the position of sensors such as sensor 8 and sensor 10 within the measurement range of field generator 7” [0281]) defined by the static region (see [0061] field generator is static relative to axis and tip of the drill which defines “such that the only freely allowed relative motion between the field generator and the drill bit is rotation about the drill axis”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rasche with the receiving by wireless communication, displaying, by a display attached to a surgical instrument having a cutting instrument, the plurality of fluoroscopic images; as the orientation of the cutting instrument moves away from a zero value, moving the moveable indicator away from the static region; and when the cutting instrument is oriented in accordance with the zero value, positioning the moveable indicator within a predetermined boundary defined by the static region taught by Inkpen in order to in order to provide the wireless transfer of transmission signals with the navigation system with a field generator,  the navigation is able to be attached positions offset from the tool access in order to give operator a clear working you to the user to allow the 
Rasche, in view of Inkpen, does not explicitly disclose wherein a zero value represents an alignment of the orientation of the cutting instrument with a direction of X-ray travel of X-rays.
However, in the same field of endeavor, Stanton teaches receiving, via a wireless communication channel (see [0071] connecting to a wireless datalink and receiving data);
a plurality of fluoroscopic images generated by a medical imaging device (see [0030] and [0039] the plurality of images can be imaging device can be a fluoroscopic imaging system) that is configured to transmit X-Rays in a direction of X-Ray travel ([0039] where in the X-Ray source and detector rotated around the board to obtain X-Ray image data (e.g. raw x-Ray projection data));
wherein the zero value (“the common coordinate system [see where the common coordinate system is the coordinate system of the X-ray device] may have an origin or zero point [value]] that may be considered to be fixed relative to the surgically-relevant portion of…the patient coordinate system” [0051] and “the common coordinate system of the motion tracking system 305” [0040]) represents an alignment of the orientation of the cutting instrument with a direction of X-ray travel of X-rays (see [0039] where imaging device has an x-ray source that may be rotated around a bore or an x-ray fluoroscopic imaging source where the imaging device is moved over the patient and see [0052] where the trajectory of the tool is defined based off of the x-ray fluoroscopic images so that the central axis of the tool holder portion of the effector is aligned with the trajectory to intersect the target location).

Regarding claim 20, Rasche, in view of Inkpen and Stanton, substantially discloses all the limitations of the claimed invention, specifically, Inkpen discloses further comprising the step of adjusting the zero value in accordance with a change in the orientation (“When drill axis 5 is held coaxial with the centerline of hole 38 (for example by using a registration tool as shown below in FIG. 22) and field generator 7 is rotated about drill axis 5 through various headings 139 from zero to three hundred and sixty degrees, the origin of sensor coordinate system 134 describes a nominal circle 142 having radius 144, and in the exemplary embodiment since drill axis 5 is nominally parallel to the Zw axis of field generator coordinate system 130, nominal circle 142 lies in a plane normal to the Zw axis of field generator coordinate system 130. Radius 144 is constant for a particular combination of nail 37 and sensor tool 10” [0290]), and specifically, Stanton discloses (“The trajectory 501 may be defined by the surgeon during surgical planning based on pre-operative patient images (e.g., x-ray CT or fluoroscopic images” [0052]) and a change in the orientation defined by the X-ray generator and the X-ray receiver (“tools may be registered and 
Regarding claim 23, Rasche, in view of Inkpen and Stanton, substantially discloses all the limitations of the claimed invention, specifically, Inkpen discloses wherein the first displaying step comprises displaying the fluoroscopic image including a bone (“the target path may be an ideal plane or trajectory through tissue as determined in preoperative planning or determined using intraoperative techniques, for example an estimated centerline of an anatomical feature such as a femoral neck as described by Hodgson in international patent publication WO/2006/133573” [0003], WO/2006/133573 discloses the displaying of the fluoroscopic image of the bone ), an intramedullary nail disposed in a medullary canal of the bone (“an IM nail, if the sensor tool attaches to the insertion tool which is in turn attached to the proximal end of the nail, as shown in certain embodiments described by Ritchey in patent application WO2010/129141” [0024]), and the cutting instrument, showing a relative position between the cutting instrument and a hole of the intramedullary nail (“the tool may be a driver and the objective may be to align the driver with the feature in order to install a pin or screw through the feature. For another example the tool may be a tool and the feature may be an anatomical feature of a patient. For another example the tool may be a drill and the feature may be a hole in an implant…the invention are 
Regarding claim 24, Inkpen, in view of Stanton, substantially discloses all the limitations of the claimed invention, specifically, Inkpen discloses wherein the surgical instrument is a drill having a drill bit (2), and specifically, Stanton discloses the surgical instrument assembly further comprises an alignment tool that is attached to the surgical instrument (“The drill 519 may also include a marker device 527 fixed to the drill 519 to enable the drill 519 to be tracked using the motion tracking system 105. The drill 519 may be registered and calibrated within the surgical navigation/image guided surgery system such that the position and/or orientation of the tip end 521 of the drill 519 may be known within the patient coordinate system based on the tracked position and/or orientation of the marker device 527” [0063]), the method comprising the step of drilling into the bone toward the hole (“The drill 519 may be used to create a pilot hole within the bone 512 for a surgical implant (e.g., a screw)” [0064]) when 1) the drill bit is aligned with the hole on the fluoroscopic image (“the surgeon may be instructed to insert the drill 519 into the dilator 505 and may be prompted to use the drill 519 to create a pilot hole via instructions provided on the display device 519, and/or by another perceptible means, such as by an audible instruction. An indication that the pilot hole has reached a pre-determined depth [from the fluoroscopic image, see [0030]] may also be provided. After the pilot hole is created, the drill 519 may be removed from the dilator 505” [0064]) and 2) the cutting instrument is oriented in accordance with the zero value (“zero point [value] that may be considered to be fixed relative to the surgically-relevant portion [the hole on the fluoroscopic image] of the patient's anatomy 
Regarding claim 25, Inkpen discloses a method comprising the steps of:
receiving, via a wireless communications channel (“information including software and/or data may be kept centrally or distributed. Such information may be exchanged between different functional units by way of a communications network, such as…wireless data links” [0434]), a plurality of fluoroscopic images generated by a medical imaging device (see steps 530-532 and 542 in FIG. 19);
displaying, by a display attached to a surgical instrument having a cutting instrument, the plurality of fluoroscopic images (see item 6 in FIGS. 10-14);
displaying, by the display, an orientation image that includes a static region and a movable indicator that is representative of an orientation of the cutting instrument (see [0307] where the drill tip is static see trace 57 as the movement indicator representing the movement and orientation of the cutting instrument, corresponds to 388 in FIGS.  18-18a);
as the orientation of the cutting instrument moves away (“Heading 139 is defined as positive as the field generator is rotated about drill axis 5 in the direction of arrow 140. Heading 139 is expressed as an angle greater than or equal to zero degrees and less than three hundred and sixty degrees” [0289]) from a zero value (“the solid outline of field generator 7 shown is the position at which heading 139 equals zero” [0289]), moving the moveable indicator away from the static region (see 393-394, 396 in FIG. 18); and

boundary (“Field generator coordinate system 130 is predetermined at field generator manufacture, is fixed in all six degrees of freedom relative to the structure of field generator 7, and is the coordinate system in which the navigation system reports the position of sensors such as sensor 8 and sensor 10 within the measurement range of field generator 7” [0281]) defined by the static region (see [0061] field generator is static relative to axis and tip of the drill which defines “such that the only freely allowed relative motion between the field generator and the drill bit is rotation about the drill axis”), 
the method further comprising, adjusting the zero value in accordance with a change in the orientation defined by (“When drill axis 5 is held coaxial with the centerline of hole 38 (for example by using a registration tool as shown below in FIG. 22) and field generator 7 is rotated about drill axis 5 through various headings 139 from zero to three hundred and sixty degrees, the origin of sensor coordinate system 134 describes a nominal circle 142 having radius 144, and in the exemplary embodiment since drill axis 5 is nominally parallel to the Zw axis of field generator coordinate system 130, nominal circle 142 lies in a plane normal to the Zw axis of field generator coordinate system 130. Radius 144 is constant for a particular combination of nail 37 and sensor tool 10” [0290]), but does not explicitly disclose wherein the zero value represents an orientation defined by an X-ray generator and an X- ray receiver that generates the plurality of x-ray images, the method further comprising, adjusting the zero value in accordance with a change in the orientation as defined by the X-ray generator and the X-ray receiver.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the zero value represents an orientation defined by an X-ray generator and an X- ray receiver that generates the plurality of x-ray images, the method further comprising, adjusting the zero value in accordance with a change in the orientation defined by the X-ray generator and the X-ray receiver as taught by Stanton to in order to provide the user a portion to which to grab before alignment of the tool with the imaging device to 
Response to Arguments
Rejections made under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 01/11/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



/A.S./Examiner, Art Unit 3793